Exhibit 10.1

ENPHASE ENERGY, INC.

Common Stock

(par value $0.00001 per share)

At Market Issuance Sales Agreement

December 23, 2016

FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, Virginia 22209

Ladies and Gentlemen:

Enphase Energy, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with FBR Capital Markets & Co. (“FBR”), as follows:

1.    Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through FBR, shares (the “Placement
Shares”) of the Company’s common stock, par value $0.00001 per share (the
“Common Stock”) up to an aggregate offering price of $17,000,000; provided
however, that in no event shall the Company issue or sell through FBR such
number of Placement Shares that (a) would cause the Company to not satisfy the
eligibility requirements for use of Form S-3, (b) exceeds the number or dollar
amount of shares of Common Stock registered on the effective Registration
Statement (as defined below) pursuant to which the offering is being made or
(c) exceeds the number of authorized but unissued shares of Common Stock (the
lesser of (a), (b) and (c), the “Maximum Amount”). Notwithstanding anything to
the contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the amount of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that FBR shall have no obligation in connection with such compliance. The
issuance and sale of Placement Shares through FBR will be effected pursuant to
the Registration Statement (as defined below), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement to issue any Placement Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Securities and Exchange
Commission (the “Commission”), a registration statement on Form S-3 (File
No. 333-209315), including a base prospectus, relating to certain securities to
be issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder. The Company has prepared a
prospectus supplement to the base prospectus included as part of such
registration statement specifically relating to the Placement



--------------------------------------------------------------------------------

Shares (the “Prospectus Supplement”). The Company will furnish to FBR, for use
by FBR, copies of the base prospectus included as part of such registration
statement, as supplemented by the Prospectus Supplement, relating to the
Placement Shares. Except where the context otherwise requires, such registration
statement, and any post-effective amendment thereto, including all documents
filed as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B of the Securities
Act, is herein called the “Registration Statement.” The base prospectus,
including all documents incorporated or deemed incorporated therein by reference
to the extent such information has not been superseded or modified in accordance
with Rule 412 under the Securities Act Regulations (as qualified by Rule 430B(g)
of the Securities Act Regulations), included in the Registration Statement, as
it may be supplemented by the Prospectus Supplement, in the form in which such
base prospectus and/or Prospectus Supplement have most recently been filed by
the Company with the Commission pursuant to Rule 424(b) under the Securities
Act, is herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission incorporated by reference therein (the “Incorporated Documents”).

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

2.    Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify FBR by electronic mail
notice (or other method mutually agreed to in writing by the parties) of the
proposed terms of such Placement, which shall include at a minimum the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
“Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from FBR set forth on Schedule 3, as such Schedule 3 may be amended
from time to time. The Placement Notice shall be effective immediately upon
receipt by FBR unless and until (i) FBR declines to accept the terms contained
therein for any reason, in its sole discretion by email notice to the Company
within one Business Day (as defined below) from the time the Placement Notice is
received, (ii) the entire amount of the Placement Shares thereunder have been
sold, (iii) the Company suspends or terminates the Placement Notice, which
suspension and termination rights may be exercised by the Company in its sole
discretion, or (iv) this Agreement has been terminated under the provisions of
Section 13. The amount of any discount, commission or other compensation to be
paid by the Company to FBR in connection with the sale of the Placement Shares
shall be calculated in accordance with

 

2



--------------------------------------------------------------------------------

the terms set forth in Schedule 2. It is expressly acknowledged and agreed that
neither the Company nor FBR will have any obligation whatsoever with respect to
a Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to FBR and FBR does not decline such Placement Notice pursuant
to the terms set forth above, and then only upon the terms specified therein and
herein. In the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.

3.    Sale of Placement Shares by FBR.

(a)    Subject to the terms and conditions of this Agreement, for the period
specified in the Placement Notice, FBR will use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
state and federal laws, rules and regulations and the rules of the NASDAQ Global
Market (the “Exchange”), to sell the Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
FBR will provide written confirmation to the Company no later than the opening
of the Trading Day (as defined below) immediately following the Trading Day on
which it has made sales of Placement Shares hereunder setting forth the number
of Placement Shares sold on such day, the compensation payable by the Company to
FBR pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by FBR (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales. Subject to the terms of a Placement Notice, FBR shall
sell Placement Shares only by methods deemed to be an “at the market offering”
as defined in Rule 415 of the Securities Act Regulations, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker. Subject to the
terms of the Placement Notice, FBR may also sell, with the Company’s consent,
Placement Shares by any other method permitted by law, including but not limited
to in negotiated transactions. “Trading Day” means any day on which shares of
Common Stock are purchased and sold on the Exchange.

(b)    During the term of this Agreement, neither FBR nor any of its affiliates
or subsidiaries shall engage in (i) any short sale of any security of the
Company, (ii) any sale of any security of the Company that FBR does not own or
any sale which is consummated by the delivery of a security of the Company
borrowed by, or for the account of, FBR, (iii) any proprietary trading or
trading for FBR’ (or its affiliates’ or subsidiaries’) own account, or (vi) any
market making, bidding, stabilization or other trading activity with regard to
the Common Stock or related derivative securities if such activity would be
prohibited under Regulation M or other anti-manipulation rules under the
Securities Act.

4.    Suspension of Sales. The Company or FBR may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares(a
“Suspension”); provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. While a Suspension is in effect,
any obligation under Sections 7(l), 7(m), and 7(n) with

 

3



--------------------------------------------------------------------------------

respect to the delivery of certificates, opinions, or comfort letters to FBR,
shall be waived. Each of the parties agrees that no such notice under this
Section 4 shall be effective against any other party unless it is made to one of
the individuals named on Schedule 3 hereto, as such Schedule may be amended from
time to time.

5.    Sale and Delivery to FBR; Settlement.

(a)    Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, unless FBR declines to accept the terms of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, FBR, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Exchange to sell such Placement Shares up to the amount specified in, and
otherwise in accordance with the terms of, such Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that FBR will be
successful in selling Placement Shares, (ii) FBR will incur no liability or
obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by FBR to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Exchange to sell such Placement Shares as required under this
Agreement and (iii) FBR shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by FBR and the Company.

(b)    Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). FBR shall notify the Company of each sale of Placement
Shares no later than opening day following the Trading Day that FBR sold
Placement Shares. The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by FBR, after
deduction for (i) FBR’s commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

(c)    Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting FBR’s or its designee’s account
(provided FBR shall have given the Company written notice of such designee and
such designee’s account information at least one Trading Day prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradable, transferable, registered shares in good deliverable form. On each
Settlement Date, FBR will deliver the related Net Proceeds in same day funds to
an account designated by the Company on, or prior to, the Settlement Date. The
Company agrees that if the Company, or its transfer agent (if applicable),

 

4



--------------------------------------------------------------------------------

defaults in its obligation to deliver Placement Shares on a Settlement Date
through no fault of FBR, then in addition to and in no way limiting the rights
and obligations set forth in Section 11(a) hereto, it will (i) hold FBR harmless
against any loss, claim, damage, or reasonable, documented expense (including
reasonable and documented legal fees and expenses), as incurred, arising out of
or in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to FBR (without duplication) any commission, discount,
or other compensation to which it would otherwise have been entitled absent such
default.

(d)    Limitations on Offering Size. Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares if, after giving
effect to the sale of such Placement Shares, the aggregate gross sales proceeds
of such Placement Shares would exceed the least of (A) together with all sales
of Placement Shares under this Agreement, the Maximum Amount, (B) the amount
remaining available for offer and sale under the Registration Statement and
(C) together with all sales of Placement Shares under this Agreement, the amount
authorized from time to time to be issued and sold under this Agreement by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive officer, and notified to FBR in writing. Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares pursuant to this Agreement at a price lower than any minimum
price authorized from time to time by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive officer, and
notified to FBR in writing.

6.    Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or the Prospectus (including the Incorporated Documents),
the Company represents and warrants to, and agrees with FBR that as of the date
of the Prospectus Supplement, and as of each Applicable Time (as defined below),
unless such representation, warranty or agreement specifies a different date or
time:

(a)    Registration Statement and Prospectus. The Company and, assuming no act
or omission on the part of FBR that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act. The Prospectus Supplement will name FBR as
the agent in the section entitled “Plan of Distribution.” The Company has not
received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose. The Registration Statement and the offer and sale
of Placement Shares as contemplated hereby meet the requirements of Rule 415
under the Securities Act and comply in all material respects with said Rule. Any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been so described or filed, as
applicable. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to FBR and its counsel. The
Company has not distributed and, prior to the later to occur of each Settlement
Date and completion of the distribution of the Placement Shares, will not
distribute any offering material in connection with the offering or sale of the
Placement Shares other than the

 

5



--------------------------------------------------------------------------------

Registration Statement and the Prospectus and any Issuer Free Writing Prospectus
(as defined below) to which FBR has consented, such consent not to be
unreasonably withheld, conditioned or delayed. The Common Stock is currently
quoted on the Exchange under the trading symbol “ENPH.” The Company has not, in
the 12 months preceding the date hereof, received notice from the Exchange to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Exchange. To the Company’s knowledge, it is in compliance
with all such listing and maintenance requirements.

(b)    No Misstatement or Omission. At each Settlement Date, the Registration
Statement and the Prospectus, as of such date, will conform in all material
respects with the requirements of the Securities Act. The Registration
Statement, when it became effective, did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time (defined below), did not or will not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The documents incorporated by reference in the Prospectus or the
Prospectus Supplement did not, and any further documents filed and incorporated
by reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary to make the statements in such document, in
light of the circumstances under which they were made, not misleading. The
foregoing shall not apply to statements in, or omissions from, any such document
made in reliance upon, and in conformity with, information furnished to the
Company by FBR specifically for use in the preparation thereof.

(c)    Conformity with Securities Act and Exchange Act. The Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or any amendment
or supplement thereto, and the Incorporated Documents, when such documents were
or are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

(d)    Financial Information. The consolidated financial statements of the
Company included or incorporated by reference in the Registration Statement and
the Prospectus, together with the related notes and schedules, present fairly,
in all material respects, the consolidated financial position of the Company and
the Subsidiaries (as defined below) as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company and the Subsidiaries for the periods specified (subject,
in the case of unaudited statements, to normal year-end audit adjustments) and
have been prepared in compliance with the requirements of the Securities Act and
Exchange Act, as applicable, and in conformity with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis (except for such adjustments to accounting standards and practices as are
noted therein and except in the case of unaudited financial statements to the
extent they may exclude footnotes or may be condensed or summary statements)
during the periods involved; the other financial and statistical data with
respect to the Company and the Subsidiaries contained or incorporated by
reference in the Registration Statement and the Prospectus are accurately and
fairly presented and prepared on a basis consistent with the financial
statements

 

6



--------------------------------------------------------------------------------

and books and records of the Company; there are no financial statements
(historical or pro forma) that are required to be included or incorporated by
reference in the Registration Statement or the Prospectus that are not included
or incorporated by reference as required; the Company and the Subsidiaries do
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), not described in the Registration
Statement (including the exhibits thereto) and the Prospectus which are required
to be described in the Registration Statement or the Prospectus (including
exhibits thereto); and all disclosures contained or incorporated by reference in
the Registration Statement and the Prospectus regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable.

(e)    Conformity with EDGAR Filing. The Prospectus delivered to FBR for use in
connection with the sale of the Placement Shares pursuant to this Agreement will
be identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S-T.

(f)    Organization. The Company and each of its Subsidiaries (as defined below)
are duly organized, validly existing as a corporation and in good standing under
the laws of their respective jurisdictions of organization. The Company and each
of its the Subsidiaries are, and will be, duly licensed or qualified as a
foreign corporation for transaction of business and in good standing under the
laws of each other jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on the assets,
business, operations, earnings, properties, condition (financial or otherwise),
prospects, stockholders’ equity (as set forth on the Company’s most recent
balance sheet included in the Incorporated Documents) or results of operations
of the Company and the Subsidiaries taken as a whole, or prevent the
consummation of the transactions contemplated hereby (a “Material Adverse
Effect”).

(g)    Subsidiaries. Schedule 4 hereto sets forth each of the Company’s
significant subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the Commission), if any (each such significant subsidiary, a
“Subsidiary” and collectively, the “Subsidiaries”). The Company owns, directly
or indirectly, all of the equity interests of the Subsidiaries free and clear of
any lien, charge, security interest, encumbrance, right of first refusal or
other restriction, and all the equity interests of the Subsidiaries are validly
issued and are fully paid, nonassessable and free of preemptive and similar
rights.

(h)    No Violation or Default. Neither the Company nor any of its Subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other similar agreement or instrument
to

 

7



--------------------------------------------------------------------------------

which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Subsidiaries are subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of each
of clauses (ii) and (iii) above, for any such violation or default that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge, no other party under any material
contract or other agreement to which it or any of its Subsidiaries is a party is
in default in any respect thereunder where such default would have a Material
Adverse Effect.

(i)    No Material Adverse Effect. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and Prospectus, there has not been (i) any Material
Adverse Effect, (ii) any transaction which is material to the Company and the
Subsidiaries taken as a whole, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, which is material to the Company and the Subsidiaries
taken as a whole, (iv) any material change in the capital stock (other than
(A) the grant of additional stock awards under the Company’s existing stock
option plans or employee stock purchase plan, (B) changes in the number of
outstanding Common Stock of the Company due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,
Common Stock outstanding on the date hereof, (C) as a result of the issuance of
Placement Shares, or (D) otherwise publicly announced) or outstanding long-term
indebtedness of the Company or any of its Subsidiaries or (v) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or any Subsidiary, other than in each case above (A) in the ordinary
course of business, (B) as otherwise disclosed in the Registration Statement or
Prospectus (including any document incorporated by reference therein) or
(C) where such matter, item, change or development would not make the statements
in the Registration Statement or the Prospectus contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(j)    Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in or contemplated by the Registration Statement or the
Prospectus, are not subject to any preemptive rights, rights of first refusal or
similar rights. The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein (other than the grant of additional options or
other equity awards under the Company’s existing equity compensation plans, or
changes in the number of outstanding shares of Common Stock due to the issuance
of shares upon the exercise, vesting or conversion of securities exercisable
for, or convertible into, shares of Common Stock outstanding on the date hereof
or described in the Registration Statement and the Prospectus) and such
authorized capital stock conforms in all material respects to the description
thereof set forth in the Registration Statement and the Prospectus. The
description of the Common Stock in the Registration Statement and the Prospectus
is complete and accurate in all material respects. Other than as set forth or
described in the Registration Statement and the Prospectus, as of the dates
referred to therein, the Company did not have outstanding any options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities.

 

8



--------------------------------------------------------------------------------

(k)    S-3 Eligibility. (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company met
the then applicable requirements for use of Form S-3 under the Securities Act,
including compliance with General Instruction I.B.1 of Form S-3, as applicable.

(l)    Authorization; Enforceability. The Company has full legal right, power
and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except to
the extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification and
contribution provisions of Section 11 hereof may be limited by federal or state
securities laws and public policy considerations in respect thereof.

(m)    Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
officer, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of FBR or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

(n)    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, and the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for the
registration of the Placement Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications (i) as may
be required under applicable state securities laws or by the by-laws and rules
of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange,
including any notices that may be required by the Exchange, in connection with
the sale of the Placement Shares by FBR, (ii) as may be required under the
Securities Act and (iii) as have been previously obtained by the Company.

(o)    No Preferential Rights. (i) No person, as such term is defined in Rule
1-02 of Regulation S-X promulgated under the Securities Act (each, a “Person”),
has the right, contractual or otherwise, to cause the Company to issue or sell
to such Person any shares of

 

9



--------------------------------------------------------------------------------

Common Stock or shares of any other capital stock or other securities of the
Company (other than upon the exercise of options or warrants to purchase Common
Stock, upon the exercise of options or stock awards that may be granted from
time to time under the Company’s equity compensation plans or upon the
conversion of convertible securities of the Company), (ii) no Person has any
preemptive rights, rights of first refusal, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any shares of
Common Stock or shares of any other capital stock or other securities of the
Company from the Company which have not been duly waived with respect to the
offering contemplated hereby, (iii) except as may be disclosed to FBR in
writing, no Person has the right to act as an underwriter or sales agent to the
Company in connection with the offer and sale of the Common Stock, and (iv) no
Person has the right, contractual or otherwise, to require the Company to
register under the Securities Act any shares of Common Stock or shares of any
other capital stock or other securities of the Company, or to include any such
shares or other securities in the Registration Statement or the offering
contemplated thereby, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Placement Shares as contemplated
thereby or otherwise.

(p)    Independent Public Accountants. Deloitte & Touche LLP, whose report on
the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K filed
with the Commission and incorporated into the Registration Statement, is and,
during the periods covered by its reports, was an independent public accounting
firm within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company’s knowledge, Deloitte & Touche
LLP is not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the
Company.

(q)    Enforceability of Agreements. To the Company’s knowledge, all agreements
between the Company and third parties expressly referenced in the Prospectus,
other than such agreements that have expired by their terms or whose termination
is disclosed in documents filed by the Company on EDGAR, are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, except
for any unenforceability that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(r)    No Litigation. There are no legal, governmental or regulatory actions,
suits or proceedings pending, nor, to the Company’s knowledge, any legal,
governmental or regulatory investigations, to which the Company or a Subsidiary
is a party or to which any property of the Company or any of its Subsidiaries is
the subject that, individually or in the aggregate, if determined adversely to
the Company or any of its Subsidiaries, would reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the Company’s
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any governmental or regulatory authority or threatened by others that,
individually or in the aggregate, if determined adversely to the Company or any
of its Subsidiaries, would reasonably be expected to have a

 

10



--------------------------------------------------------------------------------

Material Adverse Effect; and there are no current or pending legal, governmental
or regulatory actions, suits or proceedings or, to the Company’s knowledge,
investigations that are required under the Securities Act to be described in the
Prospectus that are not described in the Prospectus (including any Incorporated
Document).

(s)    Licenses and Permits. The Company and each of its Subsidiaries possess or
have obtained, all licenses, certificates, consents, orders, approvals, permits
and other authorizations issued by, and have made all declarations and filings
with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as currently
conducted, as described in the Registration Statement and the Prospectus (the
“Permits”), except where the failure to possess, obtain or make the same would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries have received
written notice of any proceeding relating to revocation or modification of any
such Permit or has any reason to believe that such Permit will not be renewed in
the ordinary course, except where the failure to obtain any such renewal would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(t)    No Material Defaults. Neither the Company nor any of the Subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(u)    Certain Market Activities. Neither the Company, nor any of the
Subsidiaries, nor, to the Company’s knowledge, any of their respective
directors, officers or controlling persons has taken, directly or indirectly,
any action designed, or that has constituted or might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

(v)    Broker/Dealer Relationships. Neither the Company nor any of the
Subsidiaries or any related entities (i) is required to register as a “broker”
or “dealer” in accordance with the provisions of the Exchange Act or
(ii) directly or indirectly through one or more intermediaries, controls or is a
“person associated with a member” or “associated person of a member” (within the
meaning set forth in the FINRA Manual).

(w)    No Reliance. The Company has not relied upon FBR or legal counsel for FBR
for any legal, tax or accounting advice in connection with the offering and sale
of the Placement Shares.

(x)    Taxes. The Company and each of its Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown

 

11



--------------------------------------------------------------------------------

thereon through the date hereof, to the extent that such taxes have become due
and are not being contested in good faith, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. No tax
deficiency has been determined adversely to the Company or any of its
Subsidiaries which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been asserted or threatened against it which would have a
Material Adverse Effect.

(y)    Title to Real and Personal Property. The Company and its Subsidiaries
have good and valid title to all personal property (excluding Intellectual
Property) described in the Registration Statement or Prospectus as being owned
by them that are material to the businesses of the Company or such Subsidiary,
in each case free and clear of all liens, encumbrances and claims, except those
that (i) do not materially interfere with the use made of such property by the
Company and any of its Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Any
personal property described in the Registration Statement or Prospectus as being
leased by the Company and any of its Subsidiaries is held by them under valid,
existing and enforceable leases, except those that would not be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect.

(z)    Intellectual Property. To its knowledge, the Company and its Subsidiaries
own or possess adequate rights to use all patents, patent applications,
trademarks (both registered and unregistered), service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) (collectively,
the “Intellectual Property”), necessary for the conduct of their respective
businesses as conducted as of the date hereof, except to the extent that the
failure to own or possess adequate rights to use such Intellectual Property
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; the Company and any of its Subsidiaries have not
received any written notice of any claim of infringement or conflict which
asserted Intellectual Property rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Effect; there are no pending, or to the Company’s knowledge, threatened judicial
proceedings or interference proceedings against the Company or its Subsidiaries
challenging the Company’s or its Subsidiaries’ rights in or to or the validity
of the scope of any of the Company’s or its Subsidiaries’ owned material
patents, patent applications or proprietary information; no other entity or
individual has any right or claim in any of the Company’s or its Subsidiaries’
owned material patents, patent applications or any patent to be issued therefrom
by virtue of any contract, license or other agreement entered into between such
entity or individual and the Company or a Subsidiary or by any non-contractual
obligation of the Company or a Subsidiary, other than by written licenses
granted by the Company or a Subsidiary and other than such rights or claims that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; the Company and its Subsidiaries have not received any
written notice of any claim challenging the rights of the Company or a
Subsidiary in or to any Intellectual Property owned, licensed or optioned by the
Company or such Subsidiary which claim, if the subject of an unfavorable
decision, would result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(aa)    Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as described in the Registration Statement and the Prospectus; and
(iii) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(bb)    Disclosure Controls. The Company maintains a system of internal
accounting controls designed to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company is not aware of any material weaknesses in its internal control over
financial reporting (other than as set forth in the Registration Statement or
the Prospectus). Since the date of the latest audited financial statements of
the Company included in the Prospectus, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Registration
Statement or the Prospectus). The Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) that comply
with the requirements of the Exchange Act. The Company’s certifying officers
have evaluated the effectiveness of the Company’s controls and procedures as of
a date within 90 days prior to the filing date of the Form 10-K for the fiscal
year most recently ended (such date, the “Evaluation Date”). The Company
presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the most recent
Evaluation Date, and the “disclosure controls and procedures” are effective.

(cc)    Sarbanes-Oxley. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any applicable provisions
of the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder.
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission during the past
12 months. For purposes of the preceding sentence, “principal executive officer”
and “principal financial officer” shall have the meanings given to such terms in
the Sarbanes-Oxley Act.

 

13



--------------------------------------------------------------------------------

(dd)    Finder’s Fees. Neither the Company nor any of the Subsidiaries has
incurred any liability for any finder’s fees, brokerage commissions or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to FBR pursuant to this Agreement.

(ee)    Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would reasonably be expected to result in a Material Adverse
Effect.

(ff)    Investment Company Act. Neither the Company nor any of the Subsidiaries
is or, after giving effect to the offering and sale of the Placement Shares,
will be an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

(gg)    Operations. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over the Company or its Subsidiaries (collectively, the “Money
Laundering Laws”), except as would not reasonably be expected to result in a
Material Adverse Effect; and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

(hh)    Off-Balance Sheet Arrangements. There are no transactions, arrangements
and other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structured finance, special purpose or
limited purpose entity (each, an “Off Balance Sheet Transaction”) that would
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), in each case that are
required to be described in the Prospectus which have not been described as
required.

(ii)    Underwriter Agreements. The Company is not a party to any agreement with
an agent or underwriter for any other “at the market” or continuous equity
transaction.

(jj)    ERISA. To the knowledge of the Company, (i) each material employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and any of its Subsidiaries has
been maintained in material compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
(ii) no prohibited transaction,

 

14



--------------------------------------------------------------------------------

within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and (iii) for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
equals or exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions, other than, in the case of
(i), (ii) and (iii) above, as would not reasonably be expected to have a
Material Adverse Effect.

(kk)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

(ll)    Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

(mm)    Insurance. The Company and each of its Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of its Subsidiaries reasonably believe are adequate for the conduct of
their business, as customary for companies of similar size engaged in similar
businesses in similar industries.

(nn)    No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, any Subsidiary or any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or, to the Company’s knowledge, any Subsidiary, on the other hand,
that is required by the Securities Act to be described in the Registration
Statement and the Prospectus that is not so described; (iii) no relationship,
direct or indirect, exists between or among the Company or any Subsidiary or any
affiliate of them, on the one hand, and the directors, officers, stockholders or
directors of the Company or, to the Company’s knowledge, any Subsidiary, on the
other hand, that is required by the rules of FINRA to be described in the
Registration Statement and the Prospectus that is not so described; (iv) there
are no material outstanding loans or advances or material guarantees of
indebtedness by the Company or, to the Company’s knowledge, any Subsidiary to or
for the benefit of any of their respective officers or directors or any of the
members of the families of any of them; (v) the Company has not offered, or
caused any placement agent to offer, Common Stock to any person with the intent
to influence unlawfully (A) a customer or supplier of the Company or any
Subsidiary to alter the customer’s

 

15



--------------------------------------------------------------------------------

or supplier’s level or type of business with the Company or any Subsidiary or
(B) a trade journalist or publication to write or publish favorable information
about the Company or any Subsidiary or any of their respective products or
services; and (vi) neither the Company nor any Subsidiary nor, to the Company’s
knowledge, any employee or agent of the Company or any Subsidiary has made any
payment of funds of the Company or any Subsidiary or received or retained any
funds in violation of any law, rule or regulation (including, without
limitation, the Foreign Corrupt Practices Act of 1977), which payment, receipt
or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.

(oo)    Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

(pp)    No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 25 below), did not, does not and will not, through
the completion of the Placement or Placements for which such Issuer Free Writing
Prospectus is issued, include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any incorporated document deemed to be a part thereof that
has not been superseded or modified. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by FBR
specifically for use therein.

(qq)    No Conflicts. Neither the execution of this Agreement by the Company,
nor the issuance, offering or sale of the Placement Shares, nor the consummation
by the Company of any of the transactions contemplated herein and therein, nor
the compliance by the Company with the terms and provisions hereof and thereof
will conflict with, or will result in a breach of, any of the terms and
provisions of, or has constituted or will constitute a default under, or has
resulted in or will result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to the terms of
any contract or other agreement to which the Company may be bound or to which
any of the property or assets of the Company is subject, except (i) such
conflicts, breaches or defaults as may have been waived and (ii) such conflicts,
breaches, defaults, liens, charges or encumbrances that would not reasonably be
expected to have a Material Adverse Effect; nor will such action result (x) in
any violation of the provisions of the certificate of incorporation or bylaws of
the Company, or (y) in any material violation of the provisions of any statute
or any order, rule or regulation applicable to the Company or of any court or of
any federal, state or other regulatory authority or other government body having
jurisdiction over the Company, except where such violation would not reasonably
be expected to have a Material Adverse Effect.

(rr)    OFAC. (i) Neither the Company nor any of its Subsidiaries (collectively,
the “Entity”) or, to the Company’s knowledge, any director, officer, employee,
agent, affiliate or representative of the Entity, is a government, individual,
or entity (in this paragraph (rr), “Person”) that is, or is owned or controlled
by a Person that is:

 

16



--------------------------------------------------------------------------------

(A)    currently the subject of any sanctions administered or enforced by the
U.S. Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council (“UNSC”), the European Union (“EU”), Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

(B)    located, organized or resident in a country or territory that is the
subject of Sanctions.

(ii)    The Company represents and covenants that the Entity will not, directly
or indirectly, knowingly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person:

(A)    to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

(B)    in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii)    The Company represents and covenants that, except as detailed in the
Prospectus, for the past five years, the Entity has not knowingly engaged in and
is not now knowingly engaged in, any dealings or transactions with any Person,
or in any country or territory, that at the time of the dealing or transaction
is or was the subject of Sanctions.

(ss)    Stock Transfer Taxes. On each Settlement Date, all material stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with
by the Company in all material respects.

Any certificate signed by an officer of the Company and delivered to FBR or to
counsel for FBR pursuant to or in connection with this Agreement shall be deemed
to be a representation and warranty by the Company, as applicable, to FBR as to
the matters set forth therein.

7.    Covenants of the Company. The Company covenants and agrees with FBR that:

(a)    Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by FBR under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”), (i) the Company will
notify FBR promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference or
amendments not related to any Placement, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus
(other than documents incorporated by reference therein) has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus related to the Placement

 

17



--------------------------------------------------------------------------------

or for additional information related to the Placement, (ii) the Company will
prepare and file with the Commission, promptly upon FBR’s request, any
amendments or supplements to the Registration Statement or Prospectus that, upon
the advice of the Company’s legal counsel, may be necessary or advisable in
connection with the distribution of the Placement Shares by FBR (provided,
however, that the failure of FBR to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect FBR’s right to rely
on the representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy FBR shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus (other
than an Incorporated Document) unless a copy thereof has been submitted to FBR
at least two Business Days before the filing and FBR has not reasonably and in
good faith objected thereto within two Business Days of receiving such copy
(provided, however, that (A) the failure of FBR to make such objection shall not
relieve the Company of any obligation or liability hereunder, or affect FBR’s
right to rely on the representations and warranties made by the Company in this
Agreement, (B) the Company has no obligation to provide FBR any advance copy of
such filing or to provide FBR an opportunity to object to such filing if such
filing does not name FBR or does not relate to the transactions contemplated by
this Agreement, and (C) the only remedy FBR shall have with respect to the
failure by the Company to provide FBR with such copy or the filing of such
amendment or supplement despite FBR’s objection shall be to cease making sales
under this Agreement) and the Company will furnish to FBR at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).

(b)    Notice of Commission Stop Orders. The Company will advise FBR, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.
The Company will advise FBR promptly after it receives any request by the
Commission for any amendments to the Registration Statement or any amendment or
supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

(c)    Delivery of Prospectus; Subsequent Changes. During the Prospectus
Delivery Period, the Company will use commercially reasonable efforts to comply
in all material respects with all requirements imposed upon it by the Securities
Act, as from time to time in

 

18



--------------------------------------------------------------------------------

force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act. If the Company has omitted any
information from the Registration Statement pursuant to Rule 430A under the
Securities Act, it will use its commercially reasonable efforts to comply with
the provisions of and make all requisite filings with the Commission pursuant to
said Rule 430A and to notify FBR promptly of all such filings. If during the
Prospectus Delivery Period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such Prospectus Delivery Period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify FBR to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance; provided, however,
that the Company may delay the filing of any amendment or supplement, if in the
judgment of the Company, it is in the best interest of the Company.

(d)    Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions in the United States as FBR
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities, file a general consent to service
of process, or subject itself to taxation in any jurisdiction if it is not
otherwise so subject.

(e)    Delivery of Registration Statement and Prospectus. The Company will
furnish to FBR and its counsel (at the reasonable expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as FBR may from time to time reasonably request and, at FBR’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to FBR to the
extent such document is available on EDGAR.

(f)    Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g)    Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”

 

19



--------------------------------------------------------------------------------

(h)    Notice of Other Sales. Without the prior written consent of FBR, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the date on
which any Placement Notice is delivered to FBR hereunder and ending on the third
(3rd) Trading Day immediately following the final Settlement Date with respect
to Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at the market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any shares of Common Stock (other
than the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock prior to the termination of this Agreement;
provided, however, that such restrictions will not apply in connection with the
Company’s issuance or sale of (i) Common Stock, options to purchase Common Stock
or stock awards or Common Stock issuable upon the exercise of options or vesting
of stock awards, pursuant to any employee or director stock option or benefits
plan, stock ownership plan or dividend reinvestment plan (but not Common Stock
subject to a waiver to exceed plan limits in its dividend reinvestment plan) of
the Company whether now in effect or hereafter implemented; (ii) Common Stock
issuable upon conversion of securities or the exercise of warrants, options or
other rights in effect or outstanding, and disclosed in filings by the Company
available on EDGAR or otherwise in writing to FBR and (iii) Common Stock, or
securities convertible into or exercisable for Common Stock, offered and sold in
a privately negotiated transaction to vendors, customers, strategic partners or
potential strategic partners or other investors conducted in a manner so as not
to be integrated with the offering of Common Stock hereby and (iv) Common Stock
in connection with any acquisition, strategic investment or other similar
transaction (including any joint venture, strategic alliance or partnership).

(i)    Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice advise FBR promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to FBR pursuant to this Agreement.

(j)    Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by FBR or its
representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as FBR may reasonably request.

(k)    Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every date a filing
under Rule 424(b) is made, a “Filing Date”), which prospectus supplement will
set forth, within the relevant period, the amount of

 

20



--------------------------------------------------------------------------------

Placement Shares sold through FBR, the Net Proceeds to the Company and the
compensation payable by the Company to FBR with respect to such Placement
Shares, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.

(l)    Representation Dates; Certificate. On the date of this Agreement and each
time during the term of this Agreement the Company:

(i)    files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

(ii)    files an annual report on Form 10-K under the Exchange Act (including
any Form 10-K/A containing amended audited financial information or a material
amendment to the previously filed Form 10-K);

(iii)    files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv)    files a current report on Form 8-K containing amended audited financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act;

(Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date.”)

the Company shall furnish FBR (but in the case of clause (iv) above only if FBR
reasonably determines that the information contained in such Form 8-K is
material) with a certificate, in the form attached hereto as Exhibit 7(l). The
requirement to provide a certificate under this Section 7(l) shall be
automatically waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date); provided, however, that such
automatic waiver shall not apply for any Representation Date on which the
Company files its annual report on Form 10-K. Notwithstanding the foregoing, if
the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
FBR with a certificate under this Section 7(l), then before the Company delivers
the Placement Notice or FBR sells any Placement Shares, the Company shall
provide FBR with a certificate, in the form attached hereto as Exhibit 7(l),
dated the date of the Placement Notice.

(m)    Legal Opinion. On or prior to the date of the first Placement Notice
given hereunder, the Company shall cause to be furnished to FBR a written
opinion and a negative assurance letter of Cooley LLP, (“Company Counsel”), or
other counsel reasonably satisfactory

 

21



--------------------------------------------------------------------------------

to FBR, covering opinions and statements substantially in the forms attached
hereto as Exhibits 7(m)(1) and 7(m)(2). Thereafter within five (5) Trading Days
of each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(l) for which no
waiver is applicable, and not more than once per calendar quarter, the Company
shall cause to be furnished to FBR a negative assurance letter of Company
Counsel covering statements substantially in the form attached hereto as
Exhibits 7(m)(2), modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
the Company shall be required to furnish to FBR no more than one negative
assurance letter hereunder per calendar quarter and the Company shall not be
required to furnish such letter if the Company does not intend to deliver a
Placement Notice in such calendar quarter until such time as the Company
delivers its next Placement Notice; provided, further, that in lieu of such
negative assurance letters for subsequent periodic filings under the Exchange
Act, counsel may furnish FBR with a letter (a “Reliance Letter”) to the effect
that FBR may rely on a prior negative assurance letter delivered under this
Section 7(m) to the same extent as if it were dated the date of such letter
(except that statements in such prior letter shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented as of the
date of the Reliance Letter). Notwithstanding anything to the contrary set forth
herein, each obligation of the Company to cause to be furnished to FBR a letter
of Company Counsel substantially in the form attached hereto as Exhibit 7(m)(2)
as provided for above shall be conditioned upon the concurrent delivery to FBR
of a letter of Duane Morris LLP, or other counsel to FBR reasonably acceptable
to FBR (“FBR Counsel”), covering statements substantially similar to those
covered by such letter of Company Counsel.

(n)    Comfort Letter. On or prior to the date of the first Placement Notice
given hereunder and thereafter within five (5) Trading Days after each
subsequent Representation Date, other than pursuant to Section 7(l)(iii), the
Company shall cause its independent accountants to furnish FBR letters (the
“Comfort Letters”), dated the date the Comfort Letter is delivered, which shall
meet the requirements set forth in this Section 7(n). The Comfort Letter from
the Company’s independent accountants shall be in a form and substance
reasonably satisfactory to FBR, (i) confirming that they are an independent
public accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

(o)    Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than FBR.

(p)    Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act.

 

22



--------------------------------------------------------------------------------

(q)    No Offer to Sell. Other than an Issuer Free Writing Prospectus approved
in advance by the Company and FBR in its capacity as agent hereunder pursuant to
Section 23, neither of FBR nor the Company (including its agents and
representatives, other than FBR in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405), required to be filed with the Commission, that constitutes an offer
to sell or solicitation of an offer to buy Placement Shares hereunder.

(r)    Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and including those policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with GAAP, (iii) that receipts and expenditures of the
Company are being made only in accordance with management’s and the Company’s
directors’ authorization, and (iv) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements. The Company will maintain disclosure controls and procedures that
comply with the requirements of the Exchange Act.

8.    Representations and Covenants of FBR. FBR represents and warrants that it
is duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which FBR is exempt from
registration or such registration is not otherwise required. FBR shall continue,
for the term of this Agreement, to be duly registered as a broker-dealer under
FINRA, the Exchange Act and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which FBR is exempt from registration or such registration is not otherwise
required, during the term of this Agreement. FBR will comply with all applicable
laws and regulations in connection with the transactions contemplated by this
Agreement, including the issuance and sale through FBR of the Placement Shares.

9.    Payment of Expenses.

The Company will pay all expenses incident to the performance of its obligations
under this Agreement, including (i) the preparation, filing, including any fees
required by the Commission, and printing of the Registration Statement
(including financial statements and exhibits) as originally filed and of each
amendment and supplement thereto and each Issuer Free Writing Prospectus, in
such number as FBR shall deem reasonably necessary, (ii) the printing and
delivery to FBR of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to

 

23



--------------------------------------------------------------------------------

FBR, including any stock or other transfer taxes and any capital duties, stamp
duties or other duties or taxes payable upon the sale, issuance or delivery of
the Placement Shares to FBR, (iv) the fees and disbursements of the counsel,
accountants and other advisors to the Company, (v) the reasonable and documented
out-of-pocket fees and disbursements of counsel to FBR up to $35,000, (vi) the
fees and expenses of the transfer agent and registrar for the Common Stock,
(vii) the filing fees incident to any review by FINRA of the terms of the sale
of the Placement Shares, and (viii) the fees and expenses incurred in connection
with the listing of the Placement Shares on the Exchange.

10.    Conditions to FBR’s Obligations. The obligations of FBR hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein
(other than those representations and warranties made as of a specified date or
time), to the due performance in all material respects by the Company of its
obligations hereunder, to the completion by FBR of a due diligence review
satisfactory to it in its reasonable judgment, and to the continuing reasonable
satisfaction (or waiver by FBR in its sole discretion) of the following
additional conditions:

(a)    Registration Statement Effective. The Registration Statement shall remain
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b)    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus; (ii) the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or receipt by
the Company of notification of the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or receipt by the Company of
notification of the initiation of, or a threat to initiate, any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
Incorporated Document untrue in any material respect or that requires the making
of any changes in the Registration Statement, the Prospectus or any material
Incorporated Document so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus or any
material Incorporated Document, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c)    No Misstatement or Material Omission. FBR shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in FBR’s
reasonable opinion is material, or omits to state a fact that in FBR’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

24



--------------------------------------------------------------------------------

(d)    Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any Material Adverse Effect, or any development that would cause a Material
Adverse Effect.

(e)    Legal Opinion. FBR shall have received the opinion and negative assurance
letter of Company Counsel and FBR Counsel required to be delivered pursuant to
Section 7(m) on or before the date on which such delivery of such opinion and
negative assurance letter are required pursuant to Section 7(m).

(f)    Comfort Letter. FBR shall have received the Comfort Letter required to be
delivered pursuant Section 7(n) on or before the date on which such delivery of
such letter is required pursuant to Section 7(n).

(g)    Representation Certificate. FBR shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

(h)    Secretary’s Certificate. On or prior to the first Representation Date,
FBR shall have received a certificate, signed on behalf of the Company by its
corporate secretary, in form and substance satisfactory to FBR and its counsel.

(i)    No Suspension. Trading in the Common Stock shall not have been suspended
on the Exchange and the Common Stock shall not have been delisted from the
Exchange.

(j)    Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(l), the Company shall have furnished to FBR
such appropriate further information, certificates and documents as FBR may have
reasonably requested in writing prior to such date and which are usually and
customarily furnished by an issuer of securities in connection with the
underwritten public offering thereof. All such opinions, certificates, letters
and other documents will be in compliance with the provisions hereof.

(k)    Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(l)    Approval for Listing. The Placement Shares shall either have been
approved for listing on the Exchange, subject only to notice of issuance, or the
Company shall have filed an application for listing of the Placement Shares on
the Exchange at, or prior to, the issuance of any Placement Notice.

(m)    No Termination Event. There shall not have occurred any event that would
permit FBR to terminate this Agreement pursuant to Section 13(a).

 

25



--------------------------------------------------------------------------------

11.    Indemnification and Contribution.

(a)    Company Indemnification. The Company agrees to indemnify and hold
harmless FBR, its partners, members, directors, officers, employees and agents
and each person, if any, who controls FBR within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

(i)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

(iii)    against any and all expense whatsoever, as incurred (including the
reasonable and documented out-of-pocket fees and disbursements of counsel),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by FBR expressly for use in the Registration Statement (or any amendment
thereto), or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto).

(b)    Indemnification by FBR. FBR agrees to indemnify and hold harmless the
Company and its directors and officers, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company against any and all loss, liability, claim, damage and
expense described in the indemnity contained in Section 11(a), as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendments
thereto) or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to FBR and furnished to the Company in writing by FBR
expressly for use therein.

 

26



--------------------------------------------------------------------------------

(c)    Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture or material impairment of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict of interest exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable and documented out-of-pocket
fees, disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such reasonable and documented out-of-pocket fees, disbursements
and other charges will be reimbursed by the indemnifying party promptly after
the indemnifying party receives a written invoice relating to fees,
disbursements and other charges in reasonable detail. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent. No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 11 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent (1) includes

 

27



--------------------------------------------------------------------------------

an unconditional release of each indemnified party from all liability arising
out of such litigation, investigation, proceeding or claim and (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

(d)    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or FBR, the Company and
FBR will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than FBR, such as persons who control
the Company within the meaning of the Securities Act, officers of the Company
who signed the Registration Statement and directors of the Company, who also may
be liable for contribution) to which the Company and FBR may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and FBR on the other hand. The relative benefits
received by the Company on the one hand and FBR on the other hand shall be
deemed to be in the same proportion as the total net proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by FBR (before deducting expenses) from the sale
of Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and FBR, on the other
hand, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or FBR, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and FBR agree that it would not be just and equitable if
contributions pursuant to this Section 11(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 11(d)
shall be deemed to include, for the purpose of this Section 11(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 11(c) hereof. Notwithstanding the foregoing provisions of this
Section 11(d), FBR shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 11(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
FBR, will have the same rights to contribution as that party, and each officer
who signed the Registration Statement and director of the Company will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution,

 

28



--------------------------------------------------------------------------------

promptly after receipt of notice of commencement of any action against such
party in respect of which a claim for contribution may be made under this
Section 11(d), will notify any such party or parties from whom contribution may
be sought, but the omission to so notify will not relieve that party or parties
from whom contribution may be sought from any other obligation it or they may
have under this Section 11(d) except to the extent that the failure to so notify
such other party materially prejudiced the substantive rights or defenses of the
party from whom contribution is sought. Except for a settlement entered into
pursuant to the last sentence of Section 11(c) hereof, no party will be liable
for contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 11(c) hereof.

12.    Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company and FBR herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of FBR, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.

13.    Termination.

(a)    FBR may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that is
reasonably likely to have a Material Adverse Effect that, in the sole judgment
of FBR, is material and adverse and makes it impractical or inadvisable to
market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (2) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of FBR, impracticable or
inadvisable to market the Placement Shares or to enforce contracts for the sale
of the Placement Shares, (3) if trading in the Common Stock has been suspended
or limited by the Commission or the Exchange, or if trading generally on the
Exchange has been suspended or limited, or minimum prices for trading have been
fixed on the Exchange, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities. Any such termination shall be without liability of any party
to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination. If FBR
elects to terminate this Agreement as provided in this Section 13(a), FBR shall
provide the required notice as specified in Section 14 (Notices).

 

29



--------------------------------------------------------------------------------

(b)    The Company shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 9 (Payment of Expenses), Section 11 (Indemnification and Contribution),
Section 12 (Representations and Agreements to Survive Delivery), Section 18
(Governing Law and Time; Waiver of Jury Trial) and Section 19 (Consent to
Jurisdiction) hereof shall remain in full force and effect notwithstanding such
termination.

(c)    FBR shall have the right, by giving five (5) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination.

(d)    Unless earlier terminated pursuant to this Section 13, this Agreement
shall automatically terminate upon the earlier to occur of (i) the third (3rd)
year anniversary of the date hereof and (ii) the issuance and sale of all of the
Placement Shares through FBR on the terms and subject to the conditions set
forth herein except that the provisions of Section 9 (Payment of Expenses),
Section 11 (Indemnification and Contribution), Section 12 (Representations and
Agreements to Survive Delivery), Section 18 (Governing Law and Time; Waiver of
Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall remain in full
force and effect notwithstanding such termination.

(e)    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) shall
remain in full force and effect. Upon termination of this Agreement, the Company
shall not have any liability to FBR for any discount, commission or other
compensation with respect to any Placement Shares not otherwise sold by FBR
under this Agreement.

(f)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by FBR or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

14.    Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to FBR, shall be
delivered to:

 

30



--------------------------------------------------------------------------------

FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, Virginia 22209

Attention:      Legal Department

Telephone:    (703) 312-9500

with a copy to:

Duane Morris LLP

One Riverfront Plaza

1037 Raymond Boulevard, Suite 1800

Newark, New Jersey 07102-5429

Attention:      James T. Seery

Telephone:    (973) 424-2088

Email:            jtseery@duanemorris.com

and if to the Company, shall be delivered to:

Enphase Energy, Inc.

1420 N. McDowell Blvd.

Petaluma, California

Attention:      Bert Garcia

Telephone:    (707) 763-4784

Email:            bgarcia@enphaseenergy.com

with a copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attention:      John Sellers

Telephone:    (650) 843-5070

Email:            jsellers@cooley.com

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email or by verifiable facsimile transmission on or before 4:30
p.m., New York City time, on a Business Day or, if such day is not a Business
Day, on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 

31



--------------------------------------------------------------------------------

15.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and FBR and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 11 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither the
Company nor FBR may assign its rights or obligations under this Agreement
without the prior written consent of the other party.

16.    Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

17.    Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all other prior and contemporaneous
agreements and undertakings, both written and oral, among the parties hereto
with regard to the subject matter hereof. Neither this Agreement nor any term
hereof may be amended except pursuant to a written instrument executed by the
Company and FBR. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.

18.    GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE COMPANY AND FBR EACH HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

19.    CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN

 

32



--------------------------------------------------------------------------------

AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

20.    Use of Information. FBR may not use any information gained in connection
with this Agreement and the transactions contemplated by this Agreement,
including due diligence, to advise any party with respect to transactions not
expressly approved by the Company.

21.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission or email of a .pdf
attachment.

22.    Effect of Headings. The section, Schedule and Exhibit headings herein are
for convenience only and shall not affect the construction hereof.

23.    Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior consent of FBR (such consent not to be
unreasonably withheld, conditioned or delayed), and FBR represents, warrants and
agrees that, unless it obtains the prior consent of the Company (such consent
not to be unreasonably withheld, conditioned or delayed), it has not made and
will not make any offer relating to the Placement Shares that would constitute
an Issuer Free Writing Prospectus, or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405, required to be filed with the
Commission. Any such free writing prospectus consented to by FBR or by the
Company, as the case may be, is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company represents and warrants that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an “issuer
free writing prospectus,” as defined in Rule 433, and has complied and will
comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 23 hereto
are Permitted Free Writing Prospectuses.

24.    Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

(a)    FBR is acting solely as agent in connection with the public offering of
the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and FBR, on the other hand, has been or will be created
in respect of any of the transactions contemplated by this Agreement,
irrespective of

 

33



--------------------------------------------------------------------------------

whether or not FBR has advised or is advising the Company on other matters, and
FBR has no obligation to the Company with respect to the transactions
contemplated by this Agreement except the obligations expressly set forth in
this Agreement;

(b)    it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

(c)    FBR has not provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement and it has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate;

(d)    it is aware that FBR and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and FBR has no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and

(e)    it waives, to the fullest extent permitted by law, any claims it may have
against FBR for breach of fiduciary duty or alleged breach of fiduciary duty in
connection with the sale of Placement Shares under this Agreement and agrees
that FBR shall not have any liability (whether direct or indirect, in contract,
tort or otherwise) to it in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on its behalf or in right of it or the
Company, employees or creditors of Company, other than in respect of FBR’s
obligations under this Agreement and to keep information provided by the Company
to FBR and its counsel confidential to the extent not otherwise
publicly-available.

25.    Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule
430B,” and “Rule 433” refer to such rules under the Securities Act Regulations.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

34



--------------------------------------------------------------------------------

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by FBR outside of
the United States.

[Remainder of the page intentionally left blank]

 

35



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
FBR, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and FBR.

 

  Very truly yours,     ENPHASE ENERGY, INC.     By:  

/s/ Paul Nahi

      Name: Paul Nahi       Title:   Chief Executive Officer   ACCEPTED as of
the date first-above written:     FBR CAPITAL MARKETS & CO.     By:  

/s/ Patrice McNicoll

      Name: Patrice McNicoll       Title:   Co-Head of Capital Markets

 

36



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

FORM OF PLACEMENT NOTICE

 

 

 

From:    Enphase Energy, Inc. To:    FBR Capital Markets & Co.
Attention:                [●] Subject:    At Market Issuance—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Enphase Energy, Inc., a Delaware corporation
(the “Company”), and FBR Capital Markets & Co. (“FBR”), dated December 23, 2016,
the Company hereby requests that FBR sell up to [            ] of the Company’s
Common Stock, par value $0.00001 per share, at a minimum market price of
$    per share, during the time period beginning [month, day, time] and ending
[month, day, time]. [The Company may include such other sales parameters as it
deems appropriate.]



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

Compensation

 

 

The Company shall pay to FBR in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount up to 3.0% of the gross proceeds from each
sale of Placement Shares.



--------------------------------------------------------------------------------

SCHEDULE 3

 

 

Notice Parties

 

 

The Company

 

Bert Garcia                bgarcia@enphaseenergy.com Paul Nahi   
paul@enphaseenergy.com

FBR

 

Matthew Feinberg

  

mfeinberg@fbr.com

Ryan Loforte

  

rloforte@fbr.com

Patrice McNicoll

  

pmcnicoll@fbr.com

Keith Pompliano

  

kpompliano@fbr.com

with a copy to atmdesk@fbr.com

  



--------------------------------------------------------------------------------

SCHEDULE 6(g)

 

 

Subsidiaries

 

 

Company Jurisdiction

Enphase Energy Australia Pty. Ltd., an Australian corporation.

Enphase Energy Canada, Inc., a Canadian corporation.

Enphase Energy S.A.S., a French corporation.

Enphase Energy S.r.l., an Italian corporation.

Enphase Energy New Zealand Limited, a New Zealand corporation.

Enphase Energy UK Limited, a United Kingdom corporation.

Enphase Energy NL B.V., a Dutch corporation.



--------------------------------------------------------------------------------

EXHIBIT 7(1)

Form of Representation Date Certificate

                    , 20        

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(1) of the At Market Issuance Sales
Agreement (the “Agreement”), dated December 23, 2016, and entered into between
Enphase Energy, Inc. (the “Company”) and FBR Capital Markets & Co. All
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement.

The undersigned, a duly appointed and authorized officer of the Company, having
made reasonable inquiries to establish the accuracy of the statements below and
having been authorized by the Company to execute this certificate on behalf of
the Company, hereby certifies, on behalf of the Company and not in the
undersigned’s individual capacity, as follows:

1.    The representations and warranties of the Company in Section 6 of the
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date.

2.    The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

The undersigned has executed this Officer’s Certificate on behalf of the Company
as of the date first written above.

 

ENPHASE ENERGY, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit 7(m)(1)



--------------------------------------------------------------------------------

Exhibit 7(m)(2)



--------------------------------------------------------------------------------

EXHIBIT 23

Permitted Issuer Free Writing Prospectuses

None.